

EXECUTION VERSION
 
SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
 
Dated as of December 30, 2008
 
From
 
The Grantors referred to herein
 
as Grantors
 
to
 
Citibank, N.A.
 
as Agent

 
 

--------------------------------------------------------------------------------

 

TABLE  OF  CONTENTS
 
Section
 
Page
     
Section 1.
Definitions
4
     
Section 2.
Grant of Security
5
     
Section 3.
Security for Obligations
6
     
Section 4.
Grantors Remain Liable
7
     
Section 5.
Delivery and Control of Security Collateral
7
     
Section 6.
Representations and Warranties
7
     
Section 7.
Further Assurances
9
     
Section 8.
As to Inventory
10
     
Section 9.
Insurance
11
     
Section 10.
Post-Closing Changes
11
     
Section 11.
Voting Rights; Dividends; Etc.
12
     
Section 12.
Transfers and Other Liens; Additional Shares.
12
     
Section 13.
Agent Appointed Attorney-in-Fact
13
     
Section 14.
Agent May Perform
13
     
Section 15.
The Agent’s Duties
13
     
Section 16.
Remedies
14
     
Section 17.
Indemnity and Expenses.
16
     
Section 18.
Amendments; Waivers; Additional Grantors; Etc.
16
     
Section 19.
Notices, Etc.
16
     
Section 20.
Continuing Security Interest; Assignments Under the Credit Agreement
17
     
Section 21.
Release; Termination
17
     
Section 22.
Reference to and Effect on the Pledge Agreement
18
     
Section 23.
Execution in Counterparts
18
     
Section 24.
Jurisdiction, Etc.
18
     
Section 25.
Governing Law
19


 
 

--------------------------------------------------------------------------------

 
 
Schedules
     
Schedule I
–
Type of Organization, Jurisdiction Of Organization and Organizational
Identification Number
     
Schedule II
–
Pledged Equity
     
Schedule III
–
Changes in Name, Etc.
     
Schedule IV
 
Location of Inventory
     
Schedule V
 
Description of Collateral
     
Exhibit
     
Exhibit A
–
Form of Pledge and Security Agreement Supplement


 
2

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
 
SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT dated as of December
30, 2008 (the “Agreement”) made by Chemtura Corporation, a Delaware corporation
(the “Borrower”), the other Persons listed on the signature pages hereof and the
Additional Grantors (as defined in Section 18) (the Borrower, the Persons so
listed and the Additional Grantors being, collectively, the “Grantors”), to
Citibank, N.A., as Agent (as such term is defined in the Credit Agreement (as
hereinafter defined)).  Capitalized terms defined in the Credit Agreement and
not otherwise defined in Section 1 of this Agreement are used in this Agreement
as defined in the Credit Agreement.
 
PRELIMINARY STATEMENTS.
 
(1)           The Borrower entered into a Credit Agreement dated as of July 1,
2005 with the Lenders and the Agent, which was amended and restated on July 31,
2007 (said Agreement, as it may hereafter be further amended, amended and
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”).
 
(2)           Certain of the Grantors entered into a Pledge Agreement on June
14, 2007 in order to grant to the Agent for the ratable benefit of the Secured
Parties a security interest in the Collateral, which Pledge Agreement was
amended and restated on July 31, 2007 (as amended and restated, the “Existing
Pledge Agreement”).
 
(3)           Each Grantor is the owner of the shares of stock or other Equity
Interests set forth opposite such Grantor’s name on and as otherwise described
in Schedule II hereto and issued by the Persons identified as an “Issuer”
therein (the “Initial Pledged Equity”).
 
(4)           The Borrower has requested that the Agent and the Lenders further
amend the Credit Agreement and each Grantor will derive substantial direct and
indirect benefit from the Amendment No. 2 to the Amended and Restated Credit
Agreement on the terms set forth therein.
 
(5)           The Borrower has agreed that, prior to the execution of Amendment
No. 2 to the Amended and Restated Credit Agreement, the Borrower and the other
Grantors amend and restate the Existing Pledge Agreement in its entirety as of
the date hereof on the terms and conditions set forth herein, to, inter alia,
grant to the Agent a security interest in their Inventory (as hereinafter
defined).
 
NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Agent for the ratable benefit of the Secured Parties as follows:

 
3

--------------------------------------------------------------------------------

 

Section 1.           Definitions Unless otherwise defined in this Agreement or
in the Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined
below) are used in this Agreement as such terms are defined in such Article 8 or
9.  “UCC” means the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.  As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
 
“2009 Indenture” shall mean the indenture dated as of July 16, 1999, between the
Borrower (as successor in interest to Great Lakes Chemical Corporation) and The
First National Bank of Chicago, as trustee, as amended from time to time.
 
“2009 Indenture Basket” shall mean, at any time, the amount of outstanding
secured obligations that were originally able to be created and incurred and are
then permitted to suffer to exist and be secured by the Borrower and its
Subsidiaries pursuant to Section 4.9 of the 2009 Indenture without the
requirement to equally and ratably secure any of the notes issued pursuant to
the 2009 Indenture, including any liens of the Secured Parties that were
permitted to be taken and suffer to exist under Section 4.7 or otherwise under
the 2009 Indenture.
 
“2016 Indenture” shall mean the indenture dated as of April 24, 2006, between
the Borrower and Wells Fargo Bank, N.A., as trustee, as amended from time to
time.
 
“2016 Indenture Basket” shall mean, at any time, the amount of outstanding
secured obligations that were permitted to be incurred and secured (at the time
of incurrence) by the Borrower and its Subsidiaries pursuant to Section 1006(b)
the 2016 Indenture without the requirement to equally and ratably secure any of
the notes issued pursuant to the 2016 Indenture, including any liens of the
Secured Parties that were permitted to be taken under Section 1006(a) or
otherwise under the 2016 Indenture.
 
“2026 Indenture” shall mean the indenture dated as of February 1, 1993, between
the Borrower and JPMorgan Chase Bank, N.A. (formerly known as The Chase
Manhattan Bank, N.A.), as trustee, as amended from time to time.
 
“2026 Indenture Basket” shall mean at any time, the amount of outstanding
secured obligations that were permitted to be incurred and secured (at the time
of incurrence) by the Borrower and its Subsidiaries pursuant to Section 1010 of
the 2026 Indenture without the requirement to equally and ratably secure any of
the notes issued pursuant to the 2026 Indenture, including any liens of the
Secured Parties that were permitted to be taken under Section 1008 or otherwise
under the 2026 Indenture.
 
“Borrower” shall have the meaning specified in the recital of parties to this
Agreement.
 
“Collateral” shall have the meaning specified in Section 2.
 
“Credit Agreement” shall have the meaning specified in the preliminary
statements hereto.

 
4

--------------------------------------------------------------------------------

 

“Dividends” shall mean all dividends, including without limitation:
 
(A)           dividends and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,
 
(B)           dividends and other distributions paid or payable in cash in
respect of any Security Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus and
 
(C)           cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Security Collateral.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person.
 
“Grantors” shall have the meaning specified in the recital of Parties to this
Agreement.
 
“Initial Pledged Equity” shall have the meaning specified in the preliminary
statements hereto.
 
“Inventory” shall have the meaning specified in the UCC.
 
“Lowest Indenture Basket” shall mean, on any day, the amount equal to the lowest
of the 2009 Indenture Basket, the 2016 Indenture Basket and the 2026 Indenture
Basket.
 
“Pledged Equity” shall have the meaning specified in Section 2(b)(ii).
 
“Secured Obligations” means the obligations of each Loan Party under the Loan
Documents; provided that in no event shall the aggregate amount of Secured
Obligations exceed the Lowest Indenture Basket.
 
 “Secured Parties” shall mean the Lenders and the Agent.
 
“Security Collateral” shall have the meaning specified in Section 2(b).
 
Section 2.           Grant of Security.  Each Grantor hereby grants to the
Agent, for the equal and ratable benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):
 
(a)           all Inventory;
 
(b)           the following (the “Security Collateral”):

 
5

--------------------------------------------------------------------------------

 

(i)           the Initial Pledged Equity and the certificates, if any,
representing the Initial Pledged Equity, and all Dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Initial Pledged Equity;
 
(ii)           all additional shares of stock and other Equity Interests of or
in any issuer of the Initial Pledged Equity or any successor entity from time to
time acquired by such Grantor in any manner (such shares and other Equity
Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all Dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests; and
 
(c)           all proceeds of, collateral for, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) and (b) of this Section 2 and this clause (c))
and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Agent is the loss payee thereof), or any indemnity, warranty
or guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (B) cash;
 
provided, however, that Collateral shall not include, and the security interest
granted under this Agreement shall not attach to, more than 66% of the Equity
Interests in a CFC or a CFC Holdco, and provided further, however, that,
anything herein to the contrary notwithstanding, the security interest hereby
granted to the Agent under this Section 2 shall not cover, and shall not attach
to, (a) any Inventory, or any proceeds of, collateral for, income and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to any Inventory which is, at any time and from time to
time, sold, leased, licensed, assigned, exchanged, or otherwise disposed of
and  the sale, lease, license, assignment, exchange, or other disposition of
which results, at any time and from time to time, in any receivable that is, at
any time and from time to time, sold, transferred, contributed or otherwise
conveyed pursuant to or in connection with any receivables securitization or
purchase program permitted under the Credit Agreement, (b) any receivable that
is, at any time and from time to time, sold, transferred, contributed, or
otherwise conveyed pursuant to or in connection with any receivables
securitization or purchase program (or similar arrangement) permitted under the
Credit Agreement, and (c) any cash proceeds or other proceeds of, and any
lockbox or deposit account that receives or holds any cash or other proceeds of,
any receivable that is, at any time and from time to time, sold, transferred,
contributed or otherwise conveyed pursuant to or in connection with any
receivables securitization or purchase program (or similar arrangement)
permitted under the Credit Agreement.
 
Section 3.           Security for Obligations.  This Agreement secures, in the
case of each Grantor, the payment of all the Secured Obligations.  Without
limiting the generality of the foregoing, this Agreement secures, as to each
Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.

 
6

--------------------------------------------------------------------------------

 

Section 4.           Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Agent of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Loan Document, nor shall any Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
 
Section 5.           Delivery and Control of Security Collateral.  (a)  All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Agent pursuant hereto and shall
be in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Agent.  The Agent shall have the right,
at any time while an Event of Default is continuing and without notice to any
Grantor, to transfer to or to register in the name of the Agent or any of its
nominees any or all of the Security Collateral, subject only to the revocable
rights specified in Section 11(a).  In addition, the Agent shall have the right,
at any time while an Event of Default is continuing, to exchange certificates or
instruments representing or evidencing Security Collateral for certificates or
instruments of smaller or larger denominations.
 
(b)           With respect to any Security Collateral in which any Grantor has
any right, title or interest and that constitutes an uncertificated security,
upon the request of the Agent during an Event of Default, such Grantor will
cause the issuer thereof either (i) to register the Agent as the registered
owner of such security or (ii) to agree in an authenticated record with such
Grantor and the Agent that such issuer will comply with instructions with
respect to such security originated by the Agent without further consent of such
Grantor, such authenticated record to be in form and substance reasonably
satisfactory to the Agent.
 
(c)           With respect to any Security Collateral in which any Grantor has
any right, title or interest and that is not an uncertificated security, upon
the request of the Agent upon the occurrence and during the continuance of an
Event of Default, such Grantor will notify each such issuer of Pledged Equity
that such Pledged Equity is subject to the security interest granted hereunder.
 
Section 6.           Representations and Warranties.  Each Grantor represents
and warrants as follows:
 
(a)           Such Grantor’s exact legal name, as defined in Section 9-503(a) of
the UCC, is correctly set forth in Schedule I hereto.  The information set forth
in Schedule I hereto with respect to such Grantor is true and accurate in all
respects.  Such Grantor has not previously changed its name, type of
organization, jurisdiction of organization or organizational identification
number during the past year from those set forth in Schedule I hereto except as
disclosed in Schedule III hereto.

 
7

--------------------------------------------------------------------------------

 

(b)           All Security Collateral consisting of certificated securities has
been delivered to the Agent.
 
(c)           Such Grantor is the legal and beneficial owner of the Collateral
of such Grantor free and clear of any Lien, claim, option or right of others,
except for the security interest created under this Agreement or permitted under
the Loan Documents.  No effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or any trade name of such Grantor as debtor with respect to such
Collateral is on file in any recording office, except such as permitted under
the Loan Documents or as may have been filed in favor of the Agent relating to
the Loan Documents.
 
(d)           All of the Inventory of such Grantor, other than Inventory that is
in transit or is on consignment, is located at the places specified therefor in
Schedule IV hereto or at another location as to which such Grantor has complied
with the requirements of Section 8(a).  Such Grantor has exclusive possession
and control of its Inventory, other than Inventory that is in transit, on
consignment, or stored at any leased premises, warehouse or premises of a
toller.
 
(e)           To the extent applicable, the Pledged Equity pledged by such
Grantor hereunder has been duly authorized and validly issued and is fully paid
and non-assessable.
 
(f)           The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule II hereto.
 
(g)           As of the date hereof, all filings and other actions (including
without limitation, actions necessary to obtain control of Security Collateral
as provided in Section 9-106 of the UCC) necessary to perfect the security
interest in the Security Collateral of such Grantor created under this Agreement
have been duly made or taken and are in full force and effect, and this
Agreement creates in favor of the Agent for the benefit of the Secured Parties a
valid and, together with such filings and other actions, perfected first
priority security interest in the Security Collateral of such Grantor, securing
the payment of the Secured Obligations.
 
(h)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest), except for the filing of financing and continuation statements under
the UCC, which financing statements have been duly filed and are in full force
and effect, and the actions described in Section 5 with respect to Security
Collateral, which actions have been taken and are in full force and effect or
(iii) the exercise by the Agent of its voting or other rights provided for in
this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Security Collateral by laws affecting the offering and sale of
securities generally.
 
 
8

--------------------------------------------------------------------------------

 

(i)           The Inventory that has been produced or distributed by such
Grantor has been produced in all material respects in compliance with all
requirements of applicable law, including, without limitation, the Fair Labor
Standards Act.
 
Section 7.           Further Assurances.  a.  Each Grantor agrees that from time
to time, at the expense of such Grantor:
 
(i)           such Grantor will file such financing or continuation statements,
or amendments thereto, and such other instruments or notices, as may be
necessary or desirable, or as the Agent may request, in order to perfect and
preserve the security interest in the Collateral granted or purported to be
granted by such Grantor hereunder;
 
(ii)           such Grantor will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, and that the Agent may reasonably request,
in order to perfect and protect any pledge or security interest granted or
purported to be granted by such Grantor hereunder or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor.  Without limiting the generality of the foregoing,
each Grantor will promptly with respect to the Collateral of such Grantor:  (A)
deliver and pledge to the Agent for benefit of the Secured Parties certificates
representing Security Collateral that constitutes certificated securities,
accompanied by undated stock or bond powers executed in blank; (B) take all
action necessary to ensure that the Agent has control of Collateral consisting
of investment property as provided in Section 9-106 of the UCC; and (C) deliver
to the Agent evidence that all other action that the Agent may deem reasonably
necessary or desirable in order to perfect and protect the security interest
granted or purported to be granted by such Grantor under this Agreement has been
taken; and
 
(iii)           if an Event of Default shall have occurred and be continuing,
such Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or desirable, and that the Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral of such Grantor
(other than the Pledged Equity referred to in Section 7(a)(ii)).  Without
limiting the generality of the foregoing, each Grantor will promptly with
respect to Collateral of such Grantor:  (A) if any such Collateral shall be
evidenced by a promissory note or other instrument, deliver and pledge to the
Agent hereunder such note or instrument duly indorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to the Agent; (B) deliver and pledge to the Agent for benefit of
the Secured Parties certificates representing Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank; (C) take all action necessary to ensure that the Agent has
control of Collateral consisting of investment property as provided in
Section 9-106 of the UCC; and (D) deliver to the Agent evidence that all other
action that the Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest created by such Grantor under this
Agreement has been taken.
 
 
9

--------------------------------------------------------------------------------

 

(b)           Each Grantor hereby authorizes the Agent to file one or more
financing or continuation statements in any jurisdiction and with any filing
office, each indicating the collateral covered by such financing statement as
set forth on Schedule V hereto, and amendments thereto, in each case without the
signature of such Grantor, and regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC.  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.  Each Grantor ratifies its authorization for
the Agent to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.
 
(c)           Each Grantor will furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Agent may reasonably request, all in reasonable detail.
 
Section 8.           As to Inventory.  (a)  Each Grantor will keep its Inventory
(other than Inventory in transit, Inventory on consignment, Inventory sold in
the ordinary course of business, Inventory that is on the premises of a toller
and Inventory not in excess of $2,000,000 in the aggregate) at the places
therefor specified in Section 6(d) or, upon at least 15 days’ prior written
notice to the Agent, at such other places designated by such Grantor in such
notice.
 
(b)           Each Grantor will promptly furnish to the Agent a statement
respecting any loss or damage exceeding $2,000,000 per occurrence to any of its
Inventory.
 
(c)           Each Grantor will pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including, without limitation, claims for labor, materials and supplies)
against, its Inventory except to the extent that payment thereof is not required
by Section 5.01(b) of the Credit Agreement.  In producing its Inventory, each
Grantor will comply in all material respects with all requirements of applicable
law, including, without limitation, the Fair Labor Standards Act.
 
(d)           Each Grantor will use commercially reasonable efforts to obtain,
no later than February 15, 2009 (or such later date as the Agent, acting in its
sole discretion, may agree), a landlord’s, warehouseman’s or toller’s agreement,
in form and substance reasonably satisfactory to the Agent, with respect to any
Inventory stored at leased premises or at a warehouse, except to the extent that
the aggregate value of the Inventory stored at such leased premises or warehouse
is less than $1,000,000.

 
10

--------------------------------------------------------------------------------

 

Section 9.           Insurance.  (a)  Each Grantor will, at its own expense,
maintain insurance with respect to its Inventory in such amounts, against such
risks, in such form and with such insurers, as required by the Credit
Agreement.  Each policy of each Grantor for insurance with respect to its
Inventory shall provide for all losses to be paid on behalf of the Agent and
such Grantor as their interests may appear, and each policy for property damage
insurance shall provide for all losses with respect to Inventory (except for
losses of less than $1,000,000, or, if the deductible with respect to the
relevant insurance policy is an amount greater than $1,000,000, losses of less
than the amount of the deductible, in each case per occurrence) to be paid
directly to the Agent.  Each such policy shall in addition (i) contain the
agreement by the insurer that any loss with respect to Inventory thereunder
(except for a loss of less than $1,000,000, or, if the deductible with respect
to the relevant insurance policy is an amount greater than $1,000,000, a loss of
less than the amount of the deductible, in each case per occurrence) shall be
payable to the Agent notwithstanding any action, inaction or breach of
representation or warranty by such Grantor and (ii) provide that at least 10
days’ prior written notice of cancellation or of lapse shall be given to the
Agent by the insurer.  Each Grantor will, if so requested by the Agent at any
time after January 31, 2009, deliver to the Agent original or duplicate policies
of such insurance and, as often as the Agent may reasonably request, a report of
a reputable insurance broker with respect to such insurance.
 
(b)           The applicable Grantor will make or cause to be made the necessary
repairs to or replacements of such Inventory (whether with the same or a
different type of Inventory), and any proceeds of insurance properly received by
or released to such Grantor shall be used by such Grantor, except as otherwise
required hereunder or by the Credit Agreement, to pay or as reimbursement for
the costs of such repairs or replacements.
 
(c)           So long as no Event of Default shall have occurred and be
continuing, all insurance payments received by the Agent in connection with any
loss, damage or destruction of any Inventory will be released by the Agent to
the applicable Grantor for the repair, replacement (whether with the same or a
different type of Inventory) or restoration thereof.  Upon the occurrence and
during the continuance of any Event of Default or the actual or constructive
total loss (in excess of $1,000,000, or, if the deductible with respect to the
relevant insurance policy is an amount greater than $1,000,000, in excess of the
amount of the deductible, in each case per occurrence) of any Inventory, all
insurance payments in respect of such Inventory shall be paid to the Agent and
shall, in the Agent’s sole discretion, (i) be released to the applicable Grantor
to be applied as set forth in the first sentence of this subsection (c) or (ii)
be held as additional Collateral hereunder or applied as specified in Section
16(b).
 
Section 10.           Post-Closing Changes.  No Grantor will change its name,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Section 6(a) without first giving
at least 15 days’ prior written notice to the Agent and taking all action
required by the Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement.  No Grantor will become bound by a security
agreement relating to the Collateral that is authenticated by another Person
(determined as provided in Section 9-203(d) of the UCC) without giving the Agent
15 days’ prior written notice thereof and taking all action reasonably required
by the Agent to ensure that the perfection and first priority nature of the
Agent’s security interest in the Collateral will be maintained.  Each Grantor
will hold and preserve its records relating to the Collateral and will permit
representatives of the Agent at any time during normal business hours to inspect
and make abstracts from such records and other documents.  If any Grantor does
not have an organizational identification number and later obtains one, it will
forthwith notify the Agent of such organizational identification number.

 
11

--------------------------------------------------------------------------------

 

Section 11.           Voting Rights; Dividends; Etc.  (a) So long as no Default
under Section 6.01(e) of the Credit Agreement or an Event of Default shall have
occurred and be continuing:
 
(i)           Each Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Security Collateral of such Grantor or
any part thereof for any purpose; provided however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral.
 
(ii)           Each Grantor shall be entitled to receive, retain and use any and
all Dividends and other distributions paid in respect of the Security Collateral
of such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents.
 
(iii)           The Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the Dividends or other payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b)           Upon the occurrence and during the continuance of a Default under
Section 6.01(e) of the Credit Agreement or an Event of Default:
 
(i)           All rights of each Grantor (x) to exercise or refrain from
exercising the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 11(a)(i) shall, upon notice to such
Grantor by the Agent, cease and (y) to receive the Dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 11(a)(ii) shall upon notice to such Grantor by the Agent,
cease, and all such rights shall thereupon become vested in the Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights and to receive and hold as Security
Collateral such Dividends, interest and other distributions.
 
(ii)           All Dividends, interest and other distributions that are received
by any Grantor contrary to the provisions of paragraph (i) of this Section 11(b)
shall be received in trust for the benefit of the Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the Agent
as Security Collateral in the same form as so received (with any necessary
indorsement).
 
Section 12.           Transfers and Other Liens; Additional Shares.  (a) Each
Grantor agrees that it will not (i) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral, and options relating to
Collateral, not prohibited under the terms of the Loan Documents, or (ii) create
or suffer to exist any Lien upon or with respect to any of the Collateral of
such Grantor except for the pledge, assignment and security interest created
under this Agreement or Permitted Liens.

 
12

--------------------------------------------------------------------------------

 

(b)           Each Grantor agrees that it will (i) cause each issuer of the
Pledged Equity pledged by such Grantor not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such issuer, except to such Grantor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests or other securities of each issuer of the Pledged Equity.
 
Section 13.           Agent Appointed Attorney-in-Fact.  Each Grantor hereby
irrevocably appoints the Agent such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time, if an Event of Default shall have occurred and
be continuing, in the Agent’s discretion, to take any action and to execute any
instrument that the Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:
 
(a)           to obtain and adjust insurance required to be paid to the Agent
pursuant to Section 7,
 
(b)           to ask for, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
 
(c)           to receive, indorse and collect any drafts or other instruments,
documents, or chattel paper in connection with clause (a) or (b) above, and
 
(d)           to file any claims or take any action or institute any proceedings
that the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent with respect to any
of the Collateral.
 
Section 14.           Agent May Perform.  If any Grantor fails to perform any
agreement contained herein, the Agent may, as the Agent deems necessary to
protect the security interest granted hereunder in the Collateral or to protect
the value thereof, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, and the expenses of the
Agent incurred in connection therewith shall be payable by such Grantor under
Section 17.
 
Section 15.           The Agent’s Duties.  (a)  The powers conferred on the
Agent hereunder are solely to protect the Secured Parties’ interest in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Agent shall have no
duty as to any Collateral, as to ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not any Secured Party has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral.  The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.
 

 
13

--------------------------------------------------------------------------------

 

(b)           Anything contained herein to the contrary notwithstanding, the
Agent may from time to time, when the Agent deems it to be necessary, appoint
one or more subagents (each a “Subagent”) for the Agent hereunder with respect
to all or any part of the Collateral.  In the event that the Agent so appoints
any Subagent with respect to any Collateral, (i) the assignment and pledge of
such Collateral and the security interest granted in such Collateral by each
Grantor hereunder shall be deemed for purposes of this Security Agreement to
have been made to such Subagent, in addition to the Agent, for the ratable
benefit of the Secured Parties, as security for the Secured Obligations of such
Grantor, (ii) such Subagent shall automatically be vested, in addition to the
Agent, with all rights, powers, privileges, interests and remedies of the Agent
hereunder with respect to such Collateral, and (iii) the term “Agent,” when used
herein in relation to any rights, powers, privileges, interests and remedies of
the Agent with respect to such Collateral, shall include such Subagent;
provided, however, that no such Subagent shall be authorized to take any action
with respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Agent.
 
Section 16.           Remedies.  If any Event of Default shall have occurred and
be continuing:
 
(a)           The Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may: (i)
require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Agent forthwith, assemble all or part of the
Collateral as directed by the Agent and make it available to the Agent at a
place and time to be designated by the Agent that is reasonably convenient to
both parties; (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Agent’s offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as the Agent may deem commercially reasonable; (iii)
occupy any premises owned or leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Collateral and (B)
exercise all other rights and remedies with respect to the Collateral,
including, without limitation, those set forth in Section 9-607 of the
UCC.  Each Grantor agrees that, to the extent notice of sale shall be required
by law, at least ten days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
 
 
14

--------------------------------------------------------------------------------

 

(b)           Any cash held by or on behalf of the Agent and all cash proceeds
received by or on behalf of the Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 17) in whole or in part by the Agent for the ratable
benefit of the Secured Parties against, all or any part of the Secured
Obligations, in the following manner:
 
(i)           first, paid to the Agent for any amounts then owing to the Agent
pursuant to the Loan Documents; and
 
(ii)           second, an amount equal to the remaining outstanding Secured
Obligations shall be paid to the Agent for the account of the Lenders.
 
Any surplus of such cash or cash proceeds held by or on the behalf of the Agent
and remaining after payment in full of all the Secured Obligations shall be paid
over to the applicable Grantor or to whomsoever may be lawfully entitled to
receive such surplus.
 
(c)           Any amounts due and payable to the Lenders pursuant to Section
16(b) shall be ratably (A) paid to the Lenders for any amounts then owing to
them, in their capacities as such, under the Loan Documents ratably in
accordance with such respective amounts then owing to such Lenders and
(B) deposited as Collateral in the L/C Cash Deposit Account up to an amount
equal to 100% of the aggregate Available Amount of all outstanding Letters of
Credit in accordance with Section 6.02 of the Credit Agreement.
 
(d)           For purposes of applying payments received in accordance with this
Section 16, the Agent shall be entitled to rely upon the Register for a
determination of the outstanding Secured Obligations owed to the Lenders.
 
(e)           All payments received by any Grantor in respect of the Collateral
shall be received in trust for the benefit of the Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over to the Agent
in the same form as so received (with any necessary indorsement).
 
(f)           Notwithstanding anything to the contrary herein, this Agreement
may be enforced only by the action of the Agent acting upon the instructions of
the Required Lenders and no other Lender shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Agent or the holders of at least a majority of the
outstanding other Secured Obligations, as the case may be, for the benefit of
the Lenders upon the terms of this Agreement.

 
15

--------------------------------------------------------------------------------

 

Section 17.           Indemnity and Expenses.  (a) Each Grantor agrees to
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
 
(b)           Each Grantor will upon demand pay to the Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral of such Grantor, (iii) the exercise or enforcement
of any of the rights of the Agent or the other Secured Parties hereunder or
(iv) the failure by such Grantor to perform or observe any of the provisions
hereof.
 
Section 18.           Amendments; Waivers; Additional Grantors; Etc.  b.  No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Agent (and, in the case of any
amendment of any provision of this Agreement, each Grantor), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No failure on the part of the Agent or any
other Secured Party to exercise, and no delay in exercising any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
 
(a)           Upon the execution and delivery, or authentication, by any Person
of a pledge and security agreement supplement in substantially the form of
Exhibit A hereto (each a “Pledge and Security Agreement Supplement”), (i) such
Person shall be referred to as an “Additional Grantor” and shall be and become a
Grantor hereunder, and each reference in this Agreement and the other Loan
Documents to “Grantor” shall also mean and be a reference to such Additional
Grantor,  and each reference in this Agreement and the other Loan Documents to
“Collateral” shall also mean and be a reference to the Collateral of such
Additional Grantor, and (ii) the supplemental schedules I-IV attached to each
Pledge and Security Agreement Supplement shall be incorporated into and become a
part of and supplement Schedules I-IV, respectively, hereto, and the Agent may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Pledge and Security Agreement Supplement.
 
Section 19.           Notices, Etc.  All notices and other communications
provided for hereunder shall be either (i) in writing (including telecopier
communication) and mailed, telecopied or otherwise delivered or (ii) by
electronic mail (if electronic mail addresses are designated as provided below)
confirmed immediately in writing, in the case of the Borrower or the Agent,
addressed to it at its address specified in the Credit Agreement and, in the
case of each Grantor other than the Borrower, addressed to it at its address set
forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Pledge and Security Agreement Supplement pursuant to which
it became a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties.  All such
notices and other communications shall, when mailed, telecopied, sent by
electronic mail or otherwise, be effective when deposited in the mails,
telecopied, sent by electronic mail and confirmed in writing, or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Agent shall not
be effective until received by the Agent.  Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Pledge and Security Agreement Supplement or Schedule hereto shall be
effective as delivery of an original executed counterpart thereof.

 
16

--------------------------------------------------------------------------------

 

Section 20.           Continuing Security Interest; Assignments Under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Termination
Date and (iii) the termination or expiration of all Letters of Credit or the
provision of cash collateral or other credit support therefor satisfactory to
the applicable Issuing Banks thereof, (b) be binding upon each Grantor, its
successors and assigns and (c) inure, together with the rights and remedies of
the Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, its participations in
any Letter of Credit, the Advances owing to it and the Note or Notes, if any,
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, in each case as provided in Section 9.07 of the Credit Agreement.
 
Section 21.           Release; Termination.  (a) Upon any sale, lease, transfer
or other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Agent will, at such Grantor’s expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the release of such item of Collateral from the security interest
granted hereby; provided, however, that (i) at the time of such request and such
release no Event of Default shall have occurred and be continuing and (ii) such
Grantor shall have delivered to the Agent, at least ten Business Days (or such
shorter period as is agreed to by the Agent) prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Agent and a
certificate of such Grantor to the effect that the transaction is in compliance
with the Loan Documents and as to such other matters as the Agent may request.
 
(b)           The Agent shall promptly release in accordance with Section 21(c)
all the Collateral upon the latest of (i) the payment in full in cash of the
Secured Obligations, (ii) the Termination Date and (iii) the termination or
expiration of all Letters of Credit or the provision of cash collateral or other
credit support therefor satisfactory to the applicable Issuing Banks thereof,
the pledge and security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the applicable Grantor.  Upon any such
termination, the Agent will, at the applicable Grantor’s expense, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.

 
17

--------------------------------------------------------------------------------

 

(c)           In furtherance of the undertaking set forth above in Section
21(b), the Agent shall, upon the request of each Grantor accompanied by a
certificate of the Chief Financial Officer, Treasurer or Controller of such
Grantor, upon which the Agent may conclusively rely without independent
verification, to the effect that all Secured Obligations under the Credit
Agreement and the other Loan Documents have been, or will, concurrently with the
release of the Collateral be, paid in full in cash and all Commitments
thereunder terminated (and if such Secured Obligations have not previously been
so paid, describing the source(s) of funds for such repayment) and all Letters
of Credit have terminated or expired (or cash collateral or other credit support
therefor satisfactory to the applicable Issuing Banks thereof has been
provided).  If the Agent shall receive a certificate of this type, the Agent
shall deliver a notice by registered mail to the Agent stating that the Agent
will release such Collateral only upon receipt from the Agent of instructions to
do so.
 
Section 22.           Reference to and Effect on the Pledge Agreement.  (a)  On
and after the date hereof, each reference in the Loan Documents to "the Pledge
Agreement", "thereunder", "thereof" or words of like import referring to this
Agreement, shall mean and be a reference to this Agreement.
 
(b)           The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Existing Pledge Agreement
or any other Loan Document, nor constitute a waiver of any provision of the
Existing Pledge Agreement or any other Loan Document.
 
Section 23.           Execution in Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
 
Section 24.           Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Grantor hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to the Borrower at its
address specified in the Credit Agreement and, in the case of each Grantor other
than the Borrower, addressed to it at its address set forth opposite such
Grantor’s name on the signature pages hereto or on the signature page to the
Pledge and Security Agreement Supplement pursuant to which it became a party
hereto.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement in
the courts of any jurisdiction.

 
18

--------------------------------------------------------------------------------

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
Section 25.           Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
CHEMTURA CORPORATION
   
By:
/s/ Stephen C. Forsyth  Name:
Stephen C. Forsyth
Title: Chief Financial Officer     
A&M CLEANING PRODUCTS, LLC
   
By:
/s/ Carol V. Anderson  Name:
Carol V. Anderson
Title: Treasurer     
Address for Notices:
           
BIO-LAB, INC.
   
By:
/s/ Carol V. Anderson Name:
Carol V. Anderson
Title: Treasurer     
Address for Notices:
           
CROMPTON HOLDING CORPORATION
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title: Treasurer     
Address for Notices:
       


 
 

--------------------------------------------------------------------------------

 


GREAT LAKES CHEMICAL CORPORATION
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
NAUGATUCK TREATMENT COMPANY
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
ASCK, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
BIOLAB COMPANY STORE, LLC
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
       


 
2

--------------------------------------------------------------------------------

 


BIOLAB FRANCHISE COMPANY, LLC
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
BIOLAB TEXTILE ADDITIVES, LLC
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
CROMPTON COLORS INCORPORATED
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
GREAT LAKES CHEMICAL GLOBAL, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
       


 
3

--------------------------------------------------------------------------------

 


HOMECARE LABS, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
RECREATIONAL WATER PRODUCTS, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
     
 
   
ASEPSIS, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
       


 
4

--------------------------------------------------------------------------------

 


KEM MANUFACTURING CORPORATION
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
ISCI, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
WRL OF INDIANA, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
           
CROMPTON MONOCHEM, INC.
   
By:
/s/ Carol V. Anderson 
Name: 
Carol V. Anderson
Title:  Treasurer     
Address for Notices:
       

 
 
5

--------------------------------------------------------------------------------

 



 
MONOCHEM, INC.
     
By:
/s/ Carol V. Anderson  
Name:      Carol V. Anderson
 
Title:        Assistant Treasurer
     
Address for Notices:
             
WEBER CITY ROAD LLC
     
By:
/s/ Carol V. Anderson   
Name:      Carol V. Anderson
 
Title:        Treasurer
     
Address for Notices:
             
GT SEED TREATMENT, INC.
     
By:
/s/ Carol V. Anderson   
Name:      Carol V. Anderson
 
Title:        Treasurer
     
Address for Notices:
             
AQUA CLEAR INDUSTRIES, LLC
     
By:
/s/ Carol V. Anderson   
Name:      Carol V. Anderson
 
Title:        Treasurer
     
Address for Notices:
       

 
6

--------------------------------------------------------------------------------


 

 
CNK CHEMICAL REALTY CORPORATION
     
By:
/s/ Carol V. Anderson    Name:      Carol V. Anderson  
Title:        Treasurer
     
Address for Notices:
             
GLCC LAUREL, LLC
     
By:
/s/ Lynn A. Schefsky   
Name:      Lynn A. Schefsky
 
Title:        Vice President
     
Address for Notices:
             
LAUREL INDUSTRIES HOLDINGS, INC.
     
By:
/s/ Carol V. Anderson   
Name:      Carol V. Anderson
 
Title:        Treasurer
     
Address for Notices:
       



7

--------------------------------------------------------------------------------




Acknowledged and agreed by:
     
CITIBANK, N.A.
     
By:
/s/ Joronne Jeter  
Name: Joronne Jeter
 
Title: Vice President
 

 

--------------------------------------------------------------------------------


 
Schedule I to the
Pledge and Security Agreement


CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER


Grantor
 
Jurisdiction of
Formation
 
Address of Principal
Place of Business
 
Taxpayer ID
Number/Non-US
Unique ID Number
A & M Cleaning Products, LLC
 
Delaware
 
1735 North Brown Road
Lawrenceville, GA 30043
 
20-0994712
Aqua Clear Industries, LLC
 
New York
 
1735 North Brown Road
Lawrenceville, GA 30043
 
14-1801394
ASCK, Inc.
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
35-2024489
ASEPSIS, Inc.
 
Georgia
 
199 Benson Road
Middlebury CT 06749
 
58-6016270
BioLab Company Store, LLC
 
Delaware
 
1735 North Brown Road
Lawrenceville, GA 30043
 
41-2260131
BioLab Franchise Company, LLC
 
Delaware
 
1735 North Brown Road
Lawrenceville, GA 30043
 
77-0706709
BioLab Textile Additives, LLC
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
36-4514348
Bio-Lab, Inc.
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
22-2268754
Chemtura Corporation
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
52-2183153
CNK Chemical Realty Corporation
 
Pennsylvania
 
199 Benson Road
Middlebury CT 06749
 
25-1885340
Crompton Colors Incorporated
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
06-1413341
Crompton Holding Corporation
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
06-1413342
Crompton Monochem, Inc.
 
Louisiana
 
199 Benson Road
Middlebury CT 06749
 
62-1873574
GLCC Laurel, LLC
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
16-1695687
Laurel Industries Holdings, Inc.
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
76-0213635
Great Lakes Chemical Corporation
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
95-1765035

 
2

--------------------------------------------------------------------------------




Grantor
 
Jurisdiction of
Formation
 
Address of Principal
Place of Business
 
Taxpayer ID
Number/Non-US
Unique ID Number
Great Lakes Chemical Global, Inc.
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
35-2024486
GT Seed Treatment, Inc.
 
Minnesota
 
199 Benson Road
Middlebury CT 06749
 
41-0795292
HomeCare Labs, Inc.
 
Delaware
 
199 Benson Road
Middlebury CT 06749
 
57-1095038
ISCI, Inc.
 
Indiana
 
199 Benson Road
Middlebury CT 06749
 
35-1427696
Kem Manufacturing Corporation
 
Georgia
 
199 Benson Road
Middlebury CT 06749
 
58-0620603
Monochem, Inc.
 
Louisiana
 
199 Benson Road
Middlebury CT 06749
 
72-0545612
Naugatuck Treatment Company
 
Connecticut
 
199 Benson Road
Middlebury CT 06749
 
06-0902035
Recreational Water Products, Inc.
 
Delaware
 
1735 North Brown Road
Lawrenceville, GA 30043
 
22-2268754
Uniroyal Chemical Company Limited (Delaware)
 
Delaware and Bahamas
 
199 Benson Road
Middlebury CT 06749
c/o Higgs & Johnson
Ocean Centre
Montagu Foreshore, East Bay Street, P.O. Box SS 19084
Nassau, Bahamas
 
98-0159910
Weber City Road LLC
 
Louisiana
 
199 Benson Road
Middlebury CT 06749
 
62-1864381
WRL of Indiana, Inc.
 
Indiana
 
199 Benson Road
Middlebury CT 06749
 
35-1119136

 
3

--------------------------------------------------------------------------------


 
Schedule II to the
Pledge and Security Agreement


PLEDGED EQUITY


Grantor
 
Issuer
 
Class of Equity
Interest
   
Par Value
   
Certificate
No(s)
   
Number
of Shares
   
Percentage
of
Outstanding
Shares
 
Direct Subsidiaries
                                         
Chemtura Holdings GmbH
 
Crompton Europe Financial Services Company
  N/A    
None
      3       330       66 %
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
Crompton Holding Corporation
  N/A     N/A       5       750       100 %
Great Lakes Chemical Corporation
 
Chemtura Holding Company, Inc.
 
Preferred (non-voting)
    $ 1.00       7       330       66 %
Chemtura Corporation
 
Chemtura Holding Company, Inc.
 
Common (non-voting)
    $ .01       4       330       66 %
Chemtura Corporation
 
Chemtura Holding Company, Inc.
 
Common (voting)
    $ .01       1       330       66 %
Chemtura Corporation (successor to Chemtura USA Corporation)
 
Crompton & Knowles Receivables Corporation
 
Common
    $ 0.01       1       1,000       100 %
Chemtura Corporation
 
Weber City Road LLC
 
Uncertificated
    N/A    
N/A
   
N/A
   
N/A
 
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
CNK Chemical Realty Corporation
  N/A     N/A       10       100       100 %
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
Naugatuck Treatment Company
 
Common
   
None
      3       100       100 %

 
4

--------------------------------------------------------------------------------


 
Grantor
 
Issuer
 
Class of Equity
Interest
   
Par Value
   
Certificate
No(s)
   
Number
of Shares
   
Percentage
of
Outstanding
Shares
 
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
GT Seed Treatment, Inc.
  N/A     $ 1.00       2       116,310       100 %
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
Kem Manufacturing Corporation
  N/A       N/A       2       5,000       100 %
Chemtura Corporation  (successor to Chemtura USA Corporation)
 
Uniroyal Chemical Company Limited
  N/A     $ 100.00       14       3,997       100 %
Chemtura Corporation
 
Great Lakes Chemical Corporation
  N/A       N/A       1       100       100 %
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
Monochem, Inc.
  N/A    
None
      1       502,020       100 %
Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)
 
Crompton Monochem, Inc.
  N/A     $ 0.01       2       1,000       100 %
Foreign Subsidiaries
 
Chemtura Corporation
 
Crompton Specialties Sdn. Bhd.
                                    66 %
Chemtura Corporation
 
PT Crompton Indonesia
                                    66 %
Chemtura Corporation
 
Chemtura (Thailand) Ltd.
                                    66 %
Chemtura Corporation
 
Chemtura Taiwan Limited
                                    66 %
Chemtura Corporation
 
Crompton, Inc.
                                    66 %
Chemtura Corporation
 
Chemtura Hong Kong Limited
                                    66 %

 
5

--------------------------------------------------------------------------------


 
Grantor
 
Issuer
 
Class of Equity
Interest
   
Par Value
   
Certificate
No(s)
   
Number
of Shares
   
Percentage
of
Outstanding
Shares
 
Chemtura Corporation
 
Chemtura (HK) Holding Co. Limited
                                    66 %
Chemtura Corporation
 
Crompton Specialties Asia Pacific Pte. Ltd.
                                    66 %
Chemtura Corporation
 
Chemtura Singapore Pte. Ltd.
                                    66 %
Chemtura Corporation
 
Crompton Specialties Shanghai Company Limited
                                    66 %
Chemtura Corporation
 
Chemtura Chemicals (Nanjing) Co., Ltd.
                                    66 %
Chemtura Corporation
 
Chemtura Australia Pty. Ltd.
                                    66 %
Chemtura Corporation
 
Chemtura Chemicals India Private Limited
                                    66 %
Chemtura Corporation
 
Crompton & Knowles of Canada Ltd.
                                    66 %
Chemtura Corporation
 
0956-0921 Quebec Inc.
                                    66 %
Chemtura Corporation
 
Chemtura Quimica Argentina S.A.C.I.
                                    66 %
Chemtura Corporation
 
Chemtura Colombia Ltda.
                                    66 %
Chemtura Corporation
 
Crompton Corporation Ltda.
                                    66 %
Chemtura Corporation
 
Chemtura Corporation Mexico de R.L. de C.V.
                                    66 %
Chemtura Corporation
 
Crompton Servicios S.A. de C.V.
                                    66 %

 
6

--------------------------------------------------------------------------------


 
Grantor
 
Issuer
 
Class of Equity
Interest
 
Par Value
 
Certificate
No(s)
 
Number
of Shares
 
Percentage
of
Outstanding
Shares
 
Chemtura Corporation
 
Chemtura Specialties Ecuador S.A.
                    66 %
Chemtura Corporation
 
Chemtura Belgium N.V.
                    66 %
Chemtura Corporation
 
Chemtura Korea Inc.
                    64.74 %
Chemtura Corporation
 
Uniroyal Chemical S.A.
                    66 %
Chemtura Corporation
 
Chemtura Europe Limited
                    66 %
Chemtura Corporation
 
Chemtura (Pty.) Ltd.
                    66 %
Chemtura Corporation
 
Uniroyal Chemical S.A.R.L.
                    66 %
Chemtura Corporation
 
Crompton S.A.
                    66 %
Chemtura Corporation
 
Chemtura Management GmbH
                    66 %
Chemtura Corporation
 
Chemtura Holdings GmbH
                    66 %
Chemtura Corporation
 
Chemtura Verwaltungs GmbH
                    66 %
Chemtura Corporation
 
Chemtura LLC
                    66 %
Chemtura Corporation (as successor to Chemtura USA Corporation)
 
Uniroyal Chemical Taiwan Limited
                    66 %
Indirect Subsidiaries
                           
Great Lakes Chemical Corporation
 
GLCC Laurel, LLC
                    50 %
Laurel Industries Holdings, Inc.
 
GLCC Laurel, LLC
                    50 %
Great Lakes Chemical Global, Inc.
 
Laurel Industries Holdings, Inc.
                    100 %

 
7

--------------------------------------------------------------------------------


 
Grantor
 
Issuer
 
Class of Equity
Interest
   
Par Value
   
Certificate
No(s)
   
Number
of Shares
   
Percentage
of
Outstanding
Shares
 
Bio-Lab, Inc.
 
BioLab Company Store, LLC
                            100 %
Bio-Lab, Inc.
 
BioLab Franchise Company, LLC
                            100 %
Crompton Holding Corporation
 
Crompton Colors Incorporated
 
Common
    $ 1.00       4       500       100 %
Great Lakes Chemical Corporation
 
QO Chemicals, Inc.
 
Common
    $ 1.00       3       6,600       66 %
Great Lakes Chemical Corporation
 
Great Lakes Chemical Global, Inc.
 
Common
   
None
      1       1,000       100 %
Great Lakes Chemical Corporation
 
Bio-Lab, Inc.
 
Common
   
None
      4       915       100 %
Great Lakes Chemical Corporation
 
WRL of Indiana, Inc.
 
Common
    $ 100.00       2       10       100 %
Great Lakes Chemical Corporation
 
ISCI, Inc.
  N/A    
None
      61       6,526       100 %
Great Lakes Chemical Corporation
 
Chemtura Sales Mexico S. de R.L. de C.V.
                                    66 %
Bio-Lab, Inc.
 
ASCK, Inc.
 
Common
   
None
      2       10       100 %
Bio-Lab, Inc.
 
Aqua Clear Industries, LLC
  N/A    
N/A
      4       100,000       100 %
Bio-Lab, Inc.
 
ASEPSIS, Inc.
 
Common
    $ 1.00       00003       1,000       100 %
Bio-Lab, Inc.
 
HomeCare Labs, Inc.
   N/A     $ 0.01       C-12       100       100 %
Bio-Lab, Inc.
 
Recreational Water Products, Inc.
 
Common
   
None
      2       1,000       100 %
Bio-Lab, Inc.
 
Poolbrite (SA) (PTY) Ltd.
                                    66 %
Bio-Lab, Inc.
 
Recreational Water Products Inc. (Canada)
                                    66 %

 
8

--------------------------------------------------------------------------------


 
Grantor
 
Issuer
 
Class of Equity
Interest
 
Par Value
   
Certificate
No(s)
   
Number
of Shares
   
Percentage
of
Outstanding
Shares
 
Bio-Lab, Inc.
 
A & M Cleaning Products, LLC
 
Uncertificated
 
N/A
   
N/A
   
N/A
   
N/A
 
Bio-Lab, Inc.
 
BioLab Textile Additives, LLC
 
Uncertificated
 
N/A
   
N/A
   
N/A
   
N/A
 
Chemtura Corporation
 
Hatco Advanced Technologies Corporation
 
Common
  $ .01       2       66       66 %
Chemtura Corporation
 
Anderol B.V.
                                66 %
Great Lakes Chemical Corporation
 
Niagara Insurance Company Ltd. (Bermuda Company)
                                66 %

 
9

--------------------------------------------------------------------------------


 
Schedule III to the
 
Pledge and Security Agreement
 
CHANGES IN NAME, LOCATION, ETC.
 
1.
Changes in the Grantor’s Name (including new Grantor with a new name and names
associated with all predecessors in interest of the Grantor):
     
Grantor
 
Changes
 
None.
           
2.
Changes in the Location of Inventory:
     
Grantor
 
Changes
 
None.
           
3.
Changes in the Type of Organization:
     
Grantor
 
Changes
 
None.
           
4.
Changes in the Jurisdiction of Organization:
     
Grantor
 
Changes
 
None.
           
5.
Changes in the Organizational Identification Number:
     
Grantor
 
Changes
 
None.
           

 

--------------------------------------------------------------------------------


 
Schedule IV to the
 
Pledge and Security Agreement
 
LOCATION OF INVENTORY
 
Grantor
 
Location of Inventory
 
Owned/Leased
A&M Cleaning Products, LLC
 
N/A
 
N/A
Anderol, Inc
 
 
Anderol Plant
215 Merry Lane
East Hanover, NJ 07936
 
Owned
 
USA WAREHOUSE
10 Possum Town Road
Piscataway, NJ 08854
 
Leased
 
JERSEY WAREHOUSE
200 Theodore Conrad Dr
Jersey City, NJ 07305
 
Leased
 
DION WAREHOUSE
1543 W. 16th Street
Long Beach, CA 90813
 
Leased
 
PELHAM WAREHOUSE
917 Parkway Drive
Grand Prairie, TX 75051
 
Leased
Aqua Clear Industries, LLC
 
N/A
 
N/A
ASCK, Inc.
 
N/A
 
N/A
ASEPSIS, Inc.
 
N/A
 
N/A
BioLab Company Store, LLC
 
 
425 Buford Hwy
Suite 103
Suwanee, GA 30024
 
Leased
BioLab Franchise Company, LLC
 
N/A
 
N/A
BioLab Textile Additives, LLC
 
N/A
 
N/A
Bio-Lab, Inc.
 
 
5555 N. 51st Ave
Suite 101
Glendale, AZ 85301
 
Leased Warehouse
 
 
300 Centerpoint Road
New Castle, DE 19720
 
Leased Warehouse
 
Broadway Whse
7750 Industrial Drive
Forest Park, IL 60130
 
Leased

 

--------------------------------------------------------------------------------


 

   
Jacobsen
4701 West Jefferson Street
Phoenix, AZ 85043
 
Leased
 
1350 Lester Road
Conyers, GA 30012
 
Leased Warehouse
 
Ashley Plant
601 Thomson Drive
Ashley, IN 46705
 
Owned
 
Adrian Plant
1400 East Michigan
Adrian, MI 49221
 
Owned
 
Averitt
11125 Palmbay Drive
Orlando, FL 32824
 
Leased
 
1601 Rockdale Industrial Blvd.
Conyers, GA 30012
 
Leased Warehouse
 
14108 Lochridge Blvd.
Covington, GA 30014
 
Leased Warehouse
 
Rinchem
1235B South Loop 4
Buda, TX 78610
 
Leased
 
Conyers Plant
1700 Old Covington Highway
Conyers, GA 30012
 
Owned
 
 
Lake Charles Plant
910 Interstate 10 West
P.O. Box 520
West Lake, LA 70669
 
Owned
 
 
Automated Packaging
115 Manufacturers Court
Winder, GA 30680
 
Leased
 
ContraPac
675 Great Southwest Parkway
Atlanta, GA  30336
 
 
Toller

 
2

--------------------------------------------------------------------------------


 
Chemtura Corporation
 
Chemtura Corporation
199 Benson Road
Middlebury, CT  06749
 
Lease
 
Bay Minette Plant
43300 Highway 225
BAY MINETTE, AL, 36507
 
Owned
 
Gastonia Plant
214 W Ruby Ave
GASTONIA, NC, 28054
 
Owned
 
Morgantown North Plant, 1000 Morgantown Industrial Prk, MORGANTOWN, WV, 26501
 
Owned
 
Mapleton Metal Organics Plant
8220 W. Route 24
MAPLETON, IL, 61547
 
Owned
   
Perth Amboy Plant
1000 Convery Blvd
PERTH AMBOY, NJ, 08862-1932
 
Owned
 
Taft Plant
Highway 3142
TAFT, LA, 70057-0310
 
Owned
 
Albemarle Corporation
Tyrone Industrial Park
TYRONE, PA, 16686
 
Toller
 
Ametek
42 Mountain Avenue, NESQUEHONING, PA, 18240
 
Toller
 
Bartlo Packaging Inc.
61 Willett St
PASSAIC, NJ, 07055
 
Toller
 
Bold Corp.
Highway 129 North
OCILLA, GA, 31774
 
Toller
 
Bold Corp.
7745 Magnolia Industrial Blvd., TIFTON, GA, 31794
 
Toller
 
BPS Inc.
28 Phillips Road
HELENA, AR, 72342
 
Toller
 
Colormatrix Corp.,
680 North Rocky River Dr.,
BEREA, OH, 44017
 
Toller
 
Compound Engineer Solutions
473 Rt 46
CLIFTON, NJ, 07011
 
Toller
 
Toll Compaction Inc.
14 Memorial Drive
 NEPTUNE, NJ, 07753
 
Toller
 
DanChem Technologies Inc,
1975 Richmond Blvd.
DANVILLE, VA, 24543
 
Toller

 
3

--------------------------------------------------------------------------------


 

   
Eastman Chemical
Highway 129 North
KINGSPORT, TN, 37662
 
Toller
 
Grant Mfg Alloying, Inc.
200 C. Furnace Street
Birdsboro, PA  19508
 
Toller
 
Helena Chemical Co.
434 Fenn Rd.
CORDELE, GA, 31010
 
Toller
 
Akzo Nobel Ind Specialties
15200 Almeda Road
HOUSTON, TX, 77053
 
Toller
 
Inchem
800 Cel-River Rd.
ROCK HILL, SC, 29730
 
Toller
 
KMCO, L.P.
16503 Ramsey Rd.
CROSBY, TX, 77532
 
Toller
 
Orrex Plastic Company
2800 S. Orrex Ave.
ODESSA, TX, 79766
 
Toller
 
PBI Gordon Corp.
Alternate 69 Highway
CRESTLINE, KS, 66728
 
Toller
 
Pueblo Chemical and Supply Co.
South Star Route 83
GARDEN CITY, KS, 67846
 
Toller
 
Rubicon Chemical
9156 Highway 75
GEISMAR, LA, 70734
 
Toller
 
Stoney Creek
3300 West Fourth Street
TRAINER, PA, 19061
 
Toller
 
Hartley Oil Co.
Rt. 68 South
RAVENSWOOD, WV, 26164
 
Toller
 
American Custom Drying
109 Elbow Lane
BURLINGTON, NJ, 08016
 
Toller
 
Land View Inc.
3245 N. 4500 E
Murtaugh, ID  83344
 
Toller

 
4

--------------------------------------------------------------------------------


 

   
Platte Chemical Co.
917 Platte Road
Greenville, MS  38764
 
Toller
 
Sonneborn Corporation
100 Sonneborn Lane
Petrolia, PA  16050
 
Toller
 
Plastic Diversity Solution LLC
349 Lake Road
Dayville, CT  06241
 
Toller
 
American Warehouse
3150 S. Willow Avenue
FRESNO, CA, 93725
 
Leased
 
American Warehousing
106 U.S. HWY 117 BYPASS
GOLDSBORO, NC, 27530
 
Leased
   
Cascio Storage & Whse Inc.
1795 North Theobald Ext., GREENVILLE, MS, 38701
 
Leased
 
Transflow
454 York Street
ELIZABETH, NJ, 07201
 
Leased
 
Dixie Warehouse & Cartage Co.
6406 Grade Lane
LOUISVILLE, KY, 40213
 
Leased
 
Freeport Terminal
700 Riverside Drive
FREEPORT, PA, 16229
 
Leased
 
Gray Distr Service
1315 Industry Avenue
ALBANY, GA, 31706
 
Leased
 
Inland Empire Distribution Co.
1211 East St. Helens
PASCO, WA, 99301
 
Leased
 
Kinder Morgan
3540 River Road
HARVEY, LA, 70058
 
Leased
 
Prairie Industries
800 N State Street
PRAIRIE DU CHIEN, WI, 53821
 
Leased
 
Robertson Whse
4206 Locust Drive
LUBBOCK, TX, 79404
 
Leased
 
Northeast DC
900 Sathers Drive
PITTSTON, PA, 18640
 
Leased

 
5

--------------------------------------------------------------------------------


 

   
Terminal Warehouse
1779 Marvo Dr.
AKRON, OH, 44306
 
Leased
 
Chicagoland
7715 South 78th Ave.
BRIDGEVIEW, IL, 60455
 
Leased
 
Carolina Warehouse
2002 Oaks Parkway
BELMONT, NC, 28012
 
Leased
 
Afton Chemical Corp,
01 Monsanto Ave.
SAUGET, IL, 62201
 
Leased
 
G.R. Daniels Warehouse, LLC
19258 Turner Ave.
HUTCHINSON, MN, 55350
 
Leased
 
AWI – Houston
1918 Collingsworth Road
HOUSTON, TX, 77009-4398
 
Leased
 
Ventura Transfer Co
5724 Bandini Blvd
Long Beach, CA  90810
 
Leased
 
Northeast DC
900 Sathers Drive
PITTSTON, PA, 18640
 
Leased

   
HATCO - FORDS Plant
1020 King George Post Rd
Fords, NJ 08863
 
Owned
 
Fas Pack
411 Fairfield Ave
Michigan City, IN 46360
 
Toller
 
AR Packing
W222 N 744 Cheaney Road
Wankesha, WI  53106
 
Toller
 
BROOKS W/H
One Finderne Avenue
Bridgewater, NJ 08807
 
Leased
 
Weylchem
3750 Clanton Road
Augusta, GA  30906
 
Toller
 
Essential Industrials
28391 Essential Road
Merton, WI  53056
 
Toller
 
Carolina DC
2002 Oaks Parkway
Belmont, NC 28012
 
Leased

 
6

--------------------------------------------------------------------------------


 

   
Reddick Fumigants
3002 West Main Street
Williamston, NC, 27892
 
Toller
 
Manufacturing Chemical Inc.
17 Callahan Road
Dalton, GA  30721
 
Toller
 
Hendrix & Dall
900 W. Golden Road
Tifton, GA  31794
 
Toller
 
Spartech Polycom, Inc.
1141 108th Street
Arlinton, X  76011
 
Toller
 
Midwest Customer Services
1802 Winter Street
Fort Wayne, IN  46803
 
Toller
 
Padanaplast
1395 Danner Drive
Aurora, OH  44202
 
Toller
 
Carolina Pelleting
1694 Fisher Court
Newton, NC  28658
 
Toller
   
Fractal Mechanics
869 West Avenue
Rochester, NY  14611
 
Toller
 
Foam Supplies Inc
4387 Rider Trail N
Earth City, MO, 63045
 
Leased
   
American Warehouse
1918 Collingsworth Road
Houston, TX, 77009
 
Leased
   
Great Lakes
4530 Annapolis Road
 Baltimore, MD, 21227
 
Leased
 
Dana Corporation
210 East Essex Ave
Avenal, NJ, 07001
 
Leased
 
Baxter-Harris
2000 & 2002 Oaks Parkway
Belmont, NC, 28012
 
Leased
 
Spartec
1121 108th St
Arlington, TX, 76011
 
Toller

 
7

--------------------------------------------------------------------------------


 

   
UTI
3450 Roy Orr Blvd
Grand Praire, TX, 75050
 
Leased
 
Le Saint Warehouse
900 Sathers Drive
Pittston, PA, 18640
 
Leased
 
GLCC Laurel
2226 Haynesville Highway
El Dorado, AR 71730
 
Owned
   
McFarland
13074 Zachary Ave
McFarland, CA, 93250
 
Leased
   
MidAmerica Warehouse
1380 Perry Road
Plainfield, IN, 46168
 
Leased
   
Terminal Whse
1779 Marvo Dr.
AKRON, OH, 44306
 
Leased
   
GLCC
West Lafayette, IN
 
Owned
   
American Warehouse
1918 Collingsworth Road
Houston, TX, 77009
 
Leased
   
Mid America Warehouse
1380 South Perry Rd
Plainfield, IN, 46168
 
Leased
   
HATCO - FORDS Plant
1020 King George Post Rd
Fords, NJ 08863
 
Owned
   
Fas Pack
411 Fairfield Ave
Michigan City, IN 46360
 
Toller

 
8

--------------------------------------------------------------------------------


 

   
BROOKS W/H
One Finderne Avenue
Bridgewater, NJ 08807
 
Leased
   
USA WAREHOUSE
c/o 1776 South 2nd St
Piscataway, NJ 08854
 
Leased
   
Carolina DC
2002 Oaks Parkway
Belmont, NC 28012
 
Leased
CNK Chemical Realty Corporation
 
N/A
 
N/A
Crompton Colors Incorporated
 
N/A
 
N/A
Crompton Holding Corporation
 
N/A
 
N/A
Crompton Monochem, Inc.
 
N/A
 
N/A
Great Lakes Chemical Global, Inc.
 
N/A
 
N/A
GT Seed Treatment, Inc.
 
N/A
 
N/A
HomeCare Labs, Inc.
 
N/A
 
N/A
ISCI, Inc.
 
N/A
 
N/A
Kem Manufacturing Corporation
 
N/A
 
N/A
Monochem, Inc.
 
N/A
 
N/A
Naugatuck Treatment Company
 
N/A
 
N/A
Recreational Water Products, Inc.
 
N/A
 
N/A
Uniroyal Chemical Company Limited (Delaware)
 
N/A
 
N/A
Weber City Road LLC
 
N/A
 
N/A
WRL of Indiana, Inc.
 
N/A
 
N/A
GLCC Laurel, LLC
 
N/A
 
N/A
Laurel Industries Holding Inc.
 
N/A
 
N/A

 
9

--------------------------------------------------------------------------------


 
Schedule V to the
Pledge and Security Agreement


DESCRIPTION OF COLLATERAL


This financing statement covers all of the following property of the Debtor
whether now owned or hereafter acquired by the Debtor, wherever located, and
whether now or hereafter existing or arising (collectively, the “Collateral”):


(a)           all inventory (as defined in the Uniform Commercial Code as in
effect from time to time in the State of New York);


(b)           all shares of stock and other shares of capital stock and all
equity interests of any type (or other ownership or profit interests) from time
to time acquired by the Debtor in any manner, and the certificates, if any,
representing such shares of stock, other shares of capital stock or other equity
interests, and (ii) all dividends, distributions, return of capital, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
of stock, other shares of capital stock or other equity interests; and


(c)           all proceeds of, collateral for and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in paragraphs (a), (b) and (c)) and, to the extent not otherwise
included, all (i) payments under insurance or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (ii) cash.



--------------------------------------------------------------------------------


 
Exhibit A to the
Pledge and Security Agreement


FORM OF PLEDGE AND SECURITY AGREEMENT SUPPLEMENT


[Date of Pledge and Security Agreement Supplement]


Citibank, N.A.,
as the Agent for the
Secured Parties referred to in the
Credit Agreement referred to below
________________________
________________________
Attn: ___________________


Chemtura Corporation


Ladies and Gentlemen:


Reference is made to (i) the Credit Agreement dated as of July 1, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Chemtura Corporation, a Delaware
corporation, as the Borrower, the Lenders party thereto,  and Citibank, N.A., as
administrative agent for the Lenders, and (ii) the Second Amended and Restated
Pledge and Security Agreement dated December 30, 2008 (as further amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Pledge and Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Agent for the Secured Parties.  Terms defined in the
Credit Agreement or the Pledge and Security Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement or the Pledge and
Security Agreement.


SECTION 1.  Grant of Security.  The undersigned hereby grants to the Agent, for
the ratable benefit of the Secured Parties, a security interest in, all of its
right, title and interest in and to all of the Collateral of the undersigned,
whether now owned or hereafter acquired by the undersigned, wherever located and
whether now or hereafter existing or arising, including, without limitation, the
property and assets of the undersigned set forth on the attached supplemental
schedules to the Schedules to the Pledge and Security Agreement.


SECTION 2.  Security for Obligations.  The grant of a security interest in, the
Collateral by the undersigned under this Pledge and Security Agreement
Supplement and the Pledge and Security Agreement secures the payment of all
Secured Obligations of the undersigned now or hereafter existing under or in
respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.  Without limiting the generality of the foregoing, this
Pledge and Security Agreement Supplement and the Pledge and Security Agreement
secures the payment of all amounts that constitute part of the Secured
Obligations and that would be owed by the undersigned to any Secured Party under
the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.



--------------------------------------------------------------------------------


 
SECTION 3.  Supplements to Pledge and Security Agreement Schedules.  The
undersigned has attached hereto supplemental Schedules I through IV to
Schedules I through IV, respectively, to the Pledge and Security Agreement, and
the undersigned hereby certifies, as of the date first above written, that such
supplemental schedules have been prepared by the undersigned in substantially
the form of the equivalent Schedules to the Pledge and Security Agreement and
are complete and correct.


SECTION 4.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Pledge and Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Grantor.


SECTION 5.  Obligations Under the Pledge and Security Agreement.  The
undersigned hereby agrees, as of the date first above written, to be bound as a
Grantor by all of the terms and provisions of the Pledge and Security Agreement
to the same extent as each of the other Grantors.  The undersigned further
agrees, as of the date first above written, that each reference in the Pledge
and Security Agreement to an “Additional Grantor” or a “Grantor” shall also mean
and be a reference to the undersigned.


SECTION 6.  Governing Law.  This Pledge and Security Agreement Supplement shall
be governed by, and construed in accordance with, the laws of the State of New
York.



 
Very truly yours,
         
[NAME OF ADDITIONAL GRANTOR]
         
By
   
Title:
       
Address for notices:
                         




--------------------------------------------------------------------------------

